DETAILED ACTION
This is the first Office Action regarding application number 17/268,736, filed on 02/16/2021, which is a 371 of PCT/EP2019/072256, filed on 08/20/2019, and which claims foreign priority to EP18189760.4, filed on 08/20/2018.
This action is in response to the Applicant’s Response dated 02/24/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Group I (claims 1-6 and 17-23) in the reply filed on 02/24/2022 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I and II recite several common features that include at least one special technical feature that is not suggested by MONTELLO.  This is not found persuasive because the applicant does not identify any special technical feature that is not suggested by MONTELLO.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-34 are currently pending.
Claims 17-34 are new.
Claims 1, 3-7, 9-16 are amended.
Claims 7-16 and 24-34 are withdrawn.
Claims 1-6 and 17-23 are examined below.
Claims 1, 2, 4, 6, and 23 are allowed.

Allowable Subject Matter
The following is the examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest that both a first and second active layer with pluralities of first/second electronic conductors in physical contact with only one end of said two adjacent ends of two adjacent first/second electrodes, and laminated as claimed. Several prior art references disclose some of the claimed features. PETRITSCH (US 6,340,789 B1) describes lamination methods of joining two substrate portions for roll-to-roll deposition. SHROTRIYA (US 2010/0276071 A1), CHABINYC (US 2009/0152534 A1), GUI (US 2007/0125419 A1), and EPSTEIN (US 2003/0022409 A1) each also disclose concepts similar to PETRITSCH. No reference describes the specific arrangement claimed for the electronic conductors and electrodes.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.

Claim Objections
Claims 3, 5, 21, and 22 are objected to because of the following informalities:
Claim 3 recites “the respective first and second electronic conductors” in lines 4-5 instead of “the respective pluralities of first and second electronic conductors”.
Claim 5 recites “said first substrate” in line 4 instead of “said first flexible substrate portion”. Claims 21 and 22 have identical issues with the recitation of “said first substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, and 17-20 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “said cathode modification layer” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim. The applicant should amend these recitations to read “a respective one of said plurality of cathode modification layers”. Claims 17-20 each also have the same issue with recitations of “said cathode modification layer”.
Claim 5 recites “said electronic conductor” in line 2 and “said first electrode” in line 3.


Conclusion
Claims 1, 2, 4, 6, and 23 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721